Citation Nr: 1021281	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-17 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to May 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama.  In October 2009, the Veteran testified 
before the undersigned at a Travel Board hearing.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In written correspondence and at his personal hearings, the 
Veteran indicated that he developed PTSD as the result on an 
inservice stressor.  During basic training for Navy from 
August 1970 to October 1970, for 13 weeks, the Veteran was 
stationed in Orlando Florida.  He was assigned to Company 
133, and his commander was Shipfitter First Class [redacted].  
The Veteran reported that early one morning, a recruit tried 
to kill himself by slashing his arms with razor blades.  He 
believes that this individual was taken to the military 
hospital that was located at the company base.  The company 
commander then showed the other recruits how to "border 
clean" with a razor blade.

There has been no attempt to verify this stressor.  The Board 
finds that the Veteran's company's unit records/morning 
reports should be requested to determine if this incident was 
documented.  Then, an attempt to verify the Veteran's claimed 
stressor through the appropriate channels, to include the 
United States Army and Joint Services Records Research Center 
(JSRRC), should be made.  JSRRC should be provided with all 
pertinent information, to include copies of personnel 
records, units of assignment, and stressor statement.  JSRRC 
should specifically be requested to verify the alleged 
suicide incident.  If this alleged stressor cannot be 
verified, that should be stated.

If a stressor is verified, the Veteran should be scheduled 
for a VA psychiatric examination for the purpose of 
determining the etiology of any psychiatric disability 
diagnosed.  Current VA records reflect that the Veteran has 
had a positive "PTSD screen" and described symptoms noted 
to be consistent with PTSD, but there is no current 
diagnosis.  Based on examination findings, historical 
records, and medical principles, the examiner should give a 
medical opinion, with full rationale, as to whether the 
Veteran currently has PTSD.  The examiner should specifically 
identify the verified stressor which is responsible for any 
diagnosed PTSD.  Additionally, if the examiner notes the 
presence of any coexistent psychiatric disability, an opinion 
should be provided as to whether such psychiatric disability 
is related to service.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO/AMC shall contact the 
appropriate service department to obtain 
Company 133's unit records/morning 
reports for the 13 week period from 
August 1970 to October 1970 when the 
Veteran was stationed with his basic 
training unit for the Navy in Orlando, 
Florida.  It should be noted that the 
commanding officer of that unit was 
Shipfitter First Class [redacted].  It should 
be determined if there was documentation 
of an incident when a recruit tried to 
commit suicide by slashing his arms with 
a razor blade.  

2.  The RO/AMC shall attempt to verify 
the Veteran's claimed stressors through 
the appropriate channels, to include 
JSRRC.  JSRRC should be provided with all 
pertinent information, to include copies 
of personnel records, units of 
assignment, and stressor statement.  
JSRRC should specifically be requested to 
verify the claimed suicide incident 
described above.  If this alleged 
stressor cannot be verified, that should 
be stated.

3.  If a stressor is verified, the RO/AMC 
shall schedule the Veteran for a VA 
psychiatric examination for the purpose 
of determining the etiology of any 
psychiatric disability diagnosed.  Based 
on examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to whether the 
Veteran currently has PTSD under DSM IV.  
The examiner should specifically identify 
the verified stressor(s) which is(are) 
responsible for PTSD, if diagnosed.  
Additionally, if the examiner notes the 
presence of any coexistent psychiatric 
disability, an opinion should be provided 
as to whether such psychiatric disability 
is more likely than not, less likely than 
not, or at least as likely as not related 
to service.  The examiner should provide 
a complete rationale for all opinions 
expressed and conclusions reached.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claim adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).



